                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 In re:                                             Case No. 19-46095-mbm

 Michelle Ann Boesch                                Chapter 7

          Debtor.                                   Hon. Marci B. McIvor
                                   /


                 ORDER CONVERTING CASE TO CHAPTER 13
          This case came before the Court on the motion of the United States Trustee
for an order dismissing this case under § 707(b)(3) of the Bankruptcy Code, (Docket
#22). A response to the Motion was filed and a hearing is scheduled for July 23,
2019. The United States Trustee and the Debtor have agreed to resolve the Motion
to Dismiss through the Debtor's voluntary conversion of this case to Chapter 13. The
parties filed a stipulation for entry of an order converting this case. Accordingly,
          IT IS ORDERED that the Motion is deemed resolved by this Order.
          IT IS FURTHER ORDERED that this case is converted to a case under
Chapter 13, effective immediately.
          IT IS FURTHER ORDERED that the Debtor shall pay the applicable
conversion fee by 07/18/2019.
Signed on July 11, 2019




 19-46095-mbm        Doc 37   Filed 07/11/19   Entered 07/11/19 16:46:53   Page 1 of 1
